Citation Nr: 0708970	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  99-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for retinitis pigmentosa.

2.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right ring finger.

3.  Entitlement to a compensable evaluation for the residuals 
of a laceration of the tendon of the right little finger.

4.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Cleveland, Ohio.  In September 2006, the veteran 
testified at a hearing before the Board that was held at the 
RO.  A transcript of that hearing has been prepared and 
included in the claims folder for review.

The issues involving the hand are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on the 
part of the veteran.


FINDINGS OF FACT

1.  Service connection for retinitis pigmentosa was denied by 
the agency of original jurisdiction (AOJ) in a January 1975 
rating decision on the basis that the veteran's service 
medical records did not show treatment for retinitis 
pigmentosa while the veteran was in service.  

2.  The evidence received subsequent to the January 1975 AOJ 
decision includes medical treatment records, VA medical 
records, a VA medical examinations of the veteran's eyes, 
written statements made by the veteran, and transcripts of 
testimony provided by the veteran.  This evidence is 
cumulative, and it is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The January 1975 rating decision of the agency of 
original jurisdiction denying entitlement to service 
connection for retinitis pigmentosa is final.  38 U.S.C. 
§ 4005 (c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2006). 

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for retinitis 
pigmentosa has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004.

The Board points out that while the regulations implementing 
the VCAA include a revision of 38 C.F.R. § 3.156 (the "new 
and material evidence regulation"), the revised version of 
38 C.F.R. § 3.156(a) is only applicable to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  As the application to reopen the above referenced 
claims was clearly received prior to August 29, 2001, the 
"old" version of 3.156(a) is for application.  That 
notwithstanding, the regulations implementing the VCAA do not 
otherwise create an exception to the applicable dates with 
respect to VA notification in cases of claims to reopen a 
finally decided claim.

It is noted that in February 1999 the RO sent the veteran a 
letter that explained what constituted new and material 
evidence.  This letter also informed the veteran of what 
evidence they would obtain and what he could do to help 
obtain additional evidence.  In addition, this letter 
essentially requested that he provide any evidence in his 
possession that pertained to his claim.  A similar type of 
letter was sent to the veteran in July 2003; however, this 
letter specifically referred to the VCAA.  

The Board finds that the formal VCAA notice requirements have 
been met, because while the notice provided was not given 
prior to the first AOJ adjudication of this claim, the notice 
was provided by the AOJ prior to the Board's adjudication of 
the claim, and the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  The Board thus finds 
that any error in the timing of the VCAA notice was not 
prejudicial to the veteran, and there is no reason in further 
delaying the adjudication of the claim decided herein.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  Under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Second, 
if VA determines that the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  In order for evidence 
to be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has clarified that, with respect to 
the issue of materiality, the newly presented evidence need 
not be probative of all the elements required to award the 
claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

The veteran was denied service connection for retinitis 
pigmentosa in a decision dated January 24, 1975.  The RO's 
decision was based upon the veteran's service medical records 
and his application for benefits.  Also considered were VA 
medical records.  In that action, the RO noted that despite 
the veteran's assertions to the contrary, the evidence did 
not show that the veteran suffered an injury to either eye 
while he was in service.  The RO inferred that the medical 
evidence did not etiologically link his current eye 
disability with his military service.  As such, service 
connection could not be awarded.  

The veteran was informed of that decision and he did not 
appeal that decision.  Hence, that action became final.  38 
U.S.C. § 4005 (c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1975); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

In order to reopen the above claim, the veteran would have to 
submit new and material evidence.  Such evidence would have 
to tend to prove the merits of the claim as to each essential 
element that was a specified basis for the previous denial.  
Thus, in this case, to be new and material the evidence would 
need to be probative of the question of whether the veteran 
now has retinitis pigmentosa, and if he does, whether the 
condition is medically related to his military service.  

When the RO denied service connection for in January 1975, 
the decision was based on the fact that the veteran was not 
treated for retinitis pigmentosa in service and there was no 
indication, from his service medical records, that he injured 
either one of his eyes.  Since then, the veteran has 
submitted numerous written statements.  Also included in the 
claims folder are VA and private medical records, Social 
Security Administration medical records, and transcripts from 
two hearings.  The Board notes that none of the medical 
records contained in the claims folder substantiates the 
veteran's assertions that his retinitis pigmentosa was caused 
by or the result of his military service or an incident 
therein.  Hence, the only positive evidence is the veteran's 
assertions that somehow his current disability is medically 
related to his military service.  Notwithstanding their 
recent submission, the veteran's statements are essentially 
cumulative and have been previously seen, in some manner, and 
reviewed by the VA.

Hence, based on the foregoing, the Board concludes that, 
inasmuch as no new and material evidence has been presented 
to reopen the previously disallowed claim, the AOJ January 
1975 decision remains final.  Accordingly, the benefits 
sought on appeal must be denied.



ORDER

New and material evidence sufficient to reopen the veteran's 
claim for entitlement to service connection for retinitis 
pigmentosa has not been received, and the appeal is denied.


REMAND

The veteran has also claimed that compensable evaluations 
should be assigned for both of his disabilities of the right 
ring and little fingers.  While it is true that over the 
course of the appeal the veteran has undergone a number of 
orthopedic examinations of the hand, it is also true, in the 
Board's opinion, that these examinations do not provide 
comments with respect to the effect of the disabilities on 
the right hand.  That is, under 38 C.F.R. Part 4, Diagnostic 
Code 5227 (2006), the examination report should not only 
discuss whether there is favorable or unfavorable ankylosis, 
but it should also discuss limitation of motion of other 
digits and the interference with the overall function of the 
hand.  Additionally, these examinations do not appear to have 
sufficiently complied with the requirements delineated by the 
Court in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
review of the various examination reports do not show the 
effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The RO/AMC should schedule the 
veteran for an orthopedic examination of 
the right hand.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.

The examiner should specifically comment 
on what symptoms and manifestations are 
produced by both of service-connected 
finger disabilities.  Range of motion 
studies should be accomplished along with 
studies concerning any limitation of 
function of the parts affected by 
limitation of motion.  The examiner 
should also be asked to include the 
normal ranges of motion of each finger 
(the ring and small).  Additionally, the 
examiner should be requested to determine 
whether the right hand (and fingers) 
exhibit weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  Comments should also be provided 
concerning any scarring or nerve 
involvement.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

2.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


